DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zwijack (US 9,560,860) in view of Jacofsky et al. (US 9,295,280; hereinafter “Jacofsky”).
In regard to claims 21 and 30, Zwijack discloses a product treatment system (ozonation system 100), comprising: a container defining a chamber (decontamination chamber 170) and being configured to receive a feed gas (either air or from an external oxygen source; see col. 4, line 20) and a product (such as grain) within the chamber and to discharge the product from the chamber (via grain outlet 150); a cold plasma reactor (ozone generator such as a cold plasma generator; see col. 4, lines 18-24) disposed and configured to generate, with the product and the feed gas within the chamber, ozone to deliver directly to the chamber via ozone inlet 130 (see col. 9, lines 36-41); wherein the ozone diffuses through the chamber and the product and decontaminates the product prior to the product being discharged from the chamber.  See Figures 1A-1D and col. 5, line 39 through col. 6, line 20.
Zwijack is silent in regard to wherein the cold plasma reactor which is disposed and configured to generate a plasma within the chamber to ionize gas the feed gas within the chamber as Zwijack only discloses that the reactor is configured to generate ozone within the chamber.
Jacofsky discloses an apparatus for cold plasma food contact sanitation wherein a cold plasma device is used to generate and direct a cold plasma at food for killing or reducing a microbiological pathogen or denaturing a protein in the food.  Jacofsky teaches that plasma functions to create reactive 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Zwijack such that the cold plasma reactor is within the chamber such that the plasma directly contacts the product as disclosed by Jacofsky for the purpose of delivering a sanitation effect having a combination of different mechanisms and/or to denature a protein within the food product.
In regard to claims 22-23, Zwijack discloses wherein the cold plasma generator produces at least ozone and Jacofsky teaches that cold plasma can produce reactive species and free radicals.  Thus, it is viewed that the combined apparatus is capable of producing multiple RGS as claimed.  Further, the Courts have held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).  The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  Therefore, the recited limitations do not further limit the patentability of the claimed 
In regard to claims 25 and 27, it is noted that the claims are met by one chamber and one cold plasma reactor.  It is also noted that Zwijack discloses that two or more units 100 can be arranged in series or in parallel.  See col. 6, lines 36-42.
In regard to claim 26, Zwijack discloses wherein the chamber 150 includes a loading bin (hopper 110) and the grain outlet 150 would necessarily require at least a structure equivalent to the claimed bin for containing the discharged grain therefrom.  Additionally, the claimed structures of a loading bin and bin into which product is dischargeable are met by additional units 100 arranged in series as the units in series are functionally equivalent to the claimed structures.  See the figures and col. 6, lines 36-42.
In regard to claim 28, Zwijack discloses wherein the product is gravity-fed through the chamber and the chamber contains baffles 140.  See Figure 1A; the abstract; col. 2, lines 9-17 and col. 5, line 39 through col. 6, line 20.
In regard to claim 29, it is noted that the claim is met by one chamber having one cold plasma reactor.  Zwijack discloses that prior art methods utilize a conveyor belt to pass grain through an atmosphere containing ozone.  See col. 1. Lines 56-67.  
Jacofsky further discloses that the cold plasma can be generated along a food transport belt, which is viewed to be analogous to a conveyor belt.  See Figure 8 and col. 9, lines 43-54.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a conveyor belt as discussed by Zwijack and Jacofsky for the gravity driven flow path in the above embodiment without creating any new or unexpected results as such modes of transportation are functional equivalents.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zwijack in view of Jacofsky and Nam et al. (US 6,441,554; hereinafter “Nam”).
In regard to claim 24, Zwijack and Jacofsky are silent in regard to the specific structure of the cold plasma reactor.
Nam discloses an apparatus for generating low temperature plasma which is viewed as equivalent to generating “cold” plasma.  Nam teaches that the apparatus includes first and second electrodes (electrodes 1’ and 2’) separated by an air gap; a dielectric layer (dielectric 3’ or 4’) interposed between the first and second electrodes; and an exterior insulator (“both ends of each electrode are fixed while being suitably insulated”; see col. 5, lines 7-8) necessarily interposed between the first and second electrodes and any surrounding structure, wherein the dielectric layer (see discharge gaps 7) and the exterior insulator are functionally perforated to necessarily permit gas communication between the chamber and the air gap.  See Figure 2 and col. 5, lines 1-25.  If it is viewed that Nam does not reasonably discloses a “perforated” exterior insulator, the Courts have held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  Thus, it would have been obvious to one of ordinary skill to have provided the insulator of Nam in the claimed form without creating any new or unexpected results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the cold plasma reactor structure of Nam in the above combined apparatus for the purpose of creating a cold plasma in a flow-through reactor to contact a product and without the creation of any new or unexpected results.   
Response to Arguments
Applicant's arguments filed 21 May 2021 have been fully considered but they are not persuasive.
Applicant argues that Jacofsky does not teach or suggest a chamber.  Applicant further argues that Jacofsky teaches away from the claimed feature of “wherein the plasma diffuse through the chamber and the product” because Jacofsky teaches that “it is advantageous to confine the cold plasma plume to a particular shape, contour or region.”  The Office has fully considered the argument but has not found it to be persuasive.  Jacofsky does not teach away from the use of a chamber.  The Office holds that the teaching of confining the cold plasma to a “region” is tantamount to confining the cold plasma in a chamber or hopper as taught by Zwijack.  Thus, the argument that Jacofsky does not disclose a chamber is merely a piecemeal analysis of the cited prior art, and the combination of the prior art references would necessarily function in a manner in which “the plasma diffuses through the chamber and the product” as there is nothing which would stop diffusion from necessarily occurring.
In response to applicant's argument that Zwijack discloses ozone ports cannot be fitted with the electrodes of Jacofsky, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The Office holds that one of ordinary skill in the art would have been motivated to have modified the apparatus of Zwijack such that the cold plasma reactor is within the chamber such that the plasma directly contacts the product as disclosed by Jacofsky for the purpose of delivering a sanitation effect having a combination of different mechanisms and/or to denature a protein within the food product.  The entirely of the features taught by Zwijack need not be present in the combined system as the rejection is based upon the teachings of the prior art.  It is held that the hopper chamber of Zwijack is merely a vertically-oriented conveyance means as opposed to the horizontally-oriented conveyance means of Jacofsky and one of ordinary skill in the art would have been .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774